United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Carol Stream, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1688
Issued: November 19, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2013 appellant timely appealed the May 31, 2013 merit decision of the Office
of Workers’ Compensation Programs (OWCP) which granted a schedule award. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award claim.
ISSUE
The issue is whether appellant has greater than three percent impairment of the right
upper extremity.
FACTUAL HISTORY
Appellant, a 56-year-old rural carrier, has an accepted claim for right shoulder disorder of
bursae and tendons and right carpal tunnel syndrome (CTS) which arose on or about
June 1, 2009. She underwent a right carpal tunnel release on July 8, 2011 which OWCP
1

5 U.S.C. §§ 8101-8193 (2006).

authorized. Dr. Robert T. Semba, a Board-certified orthopedic surgeon, performed surgery.
Appellant received wage-loss compensation for disability. Effective November 7, 2011, he
released appellant to resume her regular duties.
Appellant filed a claim (Form CA-7) for a schedule award. On November 28, 2011
OWCP requested that her physician prepare an impairment rating in accordance with the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (2008).
Dr. Blair A. Rhode, a Board-certified orthopedic surgeon, examined appellant on
July 5, 2012. He found a combined three percent right upper extremity impairment. Dr. Rhode’s
diagnoses included right shoulder rotator cuff tendinopathy and right carpal tunnel syndrome.
He rated two percent impairment due to CTS under Table 15-23, Entrapment/Compression
Neuropathy Impairment, A.M.A., Guides 449 (6th ed. 2008). Dr. Rhode also found one percent
upper extremity impairment under Table 15-5, Shoulder Regional Grid, A.M.A., Guides 401-05
(6th ed. 2008).
On March 30, 2013 Dr. Christopher Gross, a district medical adviser, reviewed
appellant’s claim and concurred with Dr. Rhode’s rating of three percent right upper extremity
impairment.
He found that appellant reached maximum medical improvement on
September 21, 2011.
By decision dated May 31, 2013, OWCP granted a schedule award for three percent right
arm impairment. The award covered 9.36 weeks.
LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.2 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.3 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).4

2

For a total or 100 percent loss of use of an arm, an employee shall receive 312 weeks’ compensation. 5 U.S.C.
§ 8107(c)(1).
3

20 C.F.R. § 10.404 (2012).

4

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (February 2013).

2

ANALYSIS
Appellant’s physician, Dr. Rhode, rated upper extremity impairment at three percent
under the A.M.A., Guides (6th ed. 2008). Dr. Gross concurred with Dr. Rhode’s July 5, 2012
impairment rating. The physicians rated two percent impairment attributable to mild CTS under
Table 15-23, A.M.A., Guides 449 (6th ed. 2008). One percent impairment was also allowed for
right shoulder tendinitis under Table 15-5, A.M.A., Guides 402 (6th ed. 2008).
The Board finds that the reports of Dr. Rhode and Dr. Gross represent the weight of
medical opinion. This finding is in accordance with the A.M.A., Guides (6th ed. 2008).
Appellant has not submitted any medical evidence to establish greater than three percent
impairment of the right upper extremity.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
Appellant has not established that she has greater than three percent impairment of the
right upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the May 31, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 19, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

